
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.32


MODIFICATION TO EXISTING SEVERANCE POLICY

In Connection with the Founders Transaction, The Board approved the following:

        The Company's existing Severance Policy would be revised to, among other
things, incorporate the definitions set forth below and will continue to apply,
except as follows with respect to certain Executives:

        If a Change in Control or Standstill Termination Date occurs and, prior
to the one year anniversary of such Change in Control or Standstill Termination
Date, the Company terminates Executive's employment with the Company other than
for Cause, Executive terminates his or her employment with the Company for Good
Reason, or Executive dies then:

        1.     Severance Payment: The Company shall pay to Executive or
Executive's legal representatives as appropriate in a lump sum in cash within
30 days after the effective date of termination of Executive's employment (the
"Effective Date"), an amount equal to the product of (a) Executive's then
monthly Base Salary and (b) 36 minus the number of full months from the date the
Change in Control occurred or the Standstill Termination Date, as applicable, to
the Effective Date. By way of example, if the Effective Date occurs prior to the
end of the first full calendar month following the Standstill Termination Date,
the Severance Payment will equal three times the Executive's annual Base Salary.
If the Effective Date occurs on or after the first anniversary of the Standstill
Termination Date, the Severance Payment will equal two times the Executive's
annual Base Salary. Together with this Severance Payment, the Company shall pay
in cash the sum of (i) Executive's Base Salary through the Effective Date to the
extent not theretofore paid, (ii) any bonus payable (including any bonus or
portion thereof that has been earned but deferred), prorated through the
Effective Date to the extent not theretofore paid, and (iii) any accrued
vacation pay and other compensation and benefits (including expatriate benefits,
housing allowances, expense reimbursements etc.) payable to the Executive to the
extent theretofore earned but not paid.

        2.     Equity-Based Awards: Any Pre-Existing Awards held by Executive on
the date of the Change in Control or Standstill Termination Date will vest in
full, and any restrictions on restricted stock awards then held that are
Pre-Existing Awards will terminate, on the Effective Date. Any such Pre-Existing
Awards as to which Executive may exercise rights will remain fully exercisable
until the third anniversary of the Effective Date, but not beyond the term of
such award specified at the time of grant or in the applicable award agreement.

        Any Subsequent Awards held by Executive on the Standstill Termination
Date will, if granted more than 12 months prior to the Effective Date, vest (or,
in the case of restricted stock, the restrictions will terminate) on the
Effective Date with respect to that portion of the award that would have vested
(or with respect to which the restrictions would have terminated) prior to the
second anniversary of the Effective Date and any rights to exercise such vested
portion of the award will continue until the first anniversary of the Effective
Date (but not beyond the term of such award). The vesting, termination of
restrictions and exercisability of any Subsequent Award held by Executive on the
Standstill Termination Date that is not covered by the foregoing will be
governed by the applicable stock option or stock incentive plan pursuant to
which the award was granted.

        Any Subsequent Award held by Executive on the date of the Change in
Control will vest in full, and any restrictions on restricted stock awards then
held that are Subsequent Awards will terminate, on the Effective Date. Any such
Subsequent Awards as to which Executive may exercise rights will remain fully
exercisable until the third anniversary of the Effective Date, but not beyond
the term of such award.

--------------------------------------------------------------------------------


        3.     Conditions: The availability of the Severance Payment and other
benefits described above shall be subject to:

        (a)   the execution by Executive or Executive's legal representatives,
as appropriate, of the Company's standard form of release in the form attached
as Annex 2 or Annex 3, as applicable (the "Release") providing for the release
of any and all claims, known or unknown, that Executive may have against the
Company or any of its subsidiaries, other than indemnification rights, and

        (b)   the execution by Executive (in the event of termination other than
by reason of death) of the Company's standard form of
non-competition/non-solicitation agreement (the "Non-competition Agreement"),
the term of which will be for 24 months following the Effective Date. See Annex
4.

The foregoing benefits will be in lieu of any severance or other benefits
contemplated by the Company's existing policies, including the 2003 Incentive
Plan and any other applicable stock option or incentive plan, to be made
available to any Executive following the occurrence of a Change in Control or
Standstill Termination Date, except that (i) in the event of a Change in Control
not approved by the Board of Directors, the applicable terms of the stock option
or incentive plan pursuant to which the applicable award was granted will govern
the vesting, termination of restrictions and exercisability of such equity-based
award if such terms are more favorable to Executive and (ii) the vesting of and
termination of restrictions with respect to Pre-Existing Awards following the
occurrence of a Standstill Termination Date will be governed by the applicable
terms of the stock option or stock incentive plan pursuant to which the award
was granted.

Certain Definitions:

        Base Salary:    As of any date, the base salary then payable to an
employee for the relevant period (i.e., per week, per month or per annum). Base
Salary shall be exclusive of any elements of compensation not customarily
considered a part of base salary, including without limitation, housing
allowances, tax adjustments, expatriate benefits, etc.

        Benefits.    An amount attributable to welfare benefits determined to be
15% of an employee's Base Salary for the relevant period.

        Cause:    The termination by the Company of an Executive's employment
for any of the following reasons will constitute termination for Cause:
(a) Executive has committed an act of gross misconduct in connection with the
performance of his or her duties, as determined by the Board of Directors;
(b) Executive demonstrates habitual negligence in the performance of his or her
duties, as determined by the Board of Directors; (c) Executive is convicted of
or pleads guilty or nolo contendere to any felony; (d) Executive is convicted of
or pleads guilty or nolo contendere to a misdemeanor involving moral turpitude
and the conduct underlying such misdemeanor has an adverse or detrimental effect
on the Company or a Company subsidiary, its reputation or its business, as
determined by the Board of Directors; or (e) Executive has committed any act of
fraud, misappropriation of funds, embezzlement or other illegal conduct in
connection with his or her employment. Any determination required to be made by
the Board of Directors shall require the affirmative vote of a majority of the
members of the Board present and voting at a meeting duly called and held for
such purpose. The Executive will be given reasonable notice of the time, place
and purpose of the meeting and the opportunity, together with counsel, to be
heard.

        In the case of an employee, other than an Executive, Cause will also
include any of the reasons included within the definition of "cause" in
Section 7.2(d)(i) of the 2003 Incentive Plan and any determination required by
clauses (a), (b) and (d) above or otherwise may be made by either the Board of
Directors or the Chief Executive Officer.

        Change in Control:    As defined in the 2003 Incentive Plan.

2

--------------------------------------------------------------------------------


        Executive:    Mark Schneider, Michael Fries, Tina Wildes and Ellen
Spangler.

        Good Reason:    The termination by an Executive of his or her employment
with the Company pursuant to the following clauses (a), (b) or (c) will
constitute termination for "Good Reason": (a) because of a reduction in
Executive's then current Base Salary or (b) because of the assignment to
Executive of duties inconsistent in any material respect with Executive's
official position with the Company or the material diminution of Executive's
position, authority, duties or responsibilities, excluding for this purpose any
isolated, insubstantial or inadvertent action not taken in bad faith that is
remedied by the Company promptly after receipt of notice thereof given by
Executive or (c) the Company's requiring that Executive relocate Executive's
principal business office from the metropolitan area of its location as of this
date* or (d) for any reason whatsoever, provided that notice of termination
pursuant to this clause (d) is given prior to the 30th day preceding the first
anniversary of the occurrence of a Change in Control or the Standstill
Termination Date.

--------------------------------------------------------------------------------

*Mark Schneider's principal business office shall be deemed to be located in
both the Denver, Colorado and London, England metropolitan areas and any
relocation from one such metropolitan area to the other shall not constitute
Good Reason.

        Termination for Good Reason will not be effective until the 30th day
after notice from Executive to the Company of intention to terminate for Good
Reason, setting forth the facts and circumstances claimed to provide the basis
for such termination. Such notice, in the case of clause (a) or (b) above, shall
be given within 30 days of the occurrence of the applicable event and, in the
case of clause (b), shall be subject to the Company's cure right. Termination
for Good Reason will not be available for employees other than Executives.

        Pre-Existing Awards:    Stock options, stock appreciation rights and
other equity-based awards granted by the Company on or prior to June 30, 2003.

        Standstill Termination Date:    The date that the transactions
contemplated by the Share Exchange Agreement, dated as of August 18, 2003, by
and among Liberty Media Corporation and the persons and entities identified as
Stockholders therein, are consummated and the Standstill Agreement, dated as of
January 30, 2002, among UGC, Liberty and the Founders terminates.

        Subsequent Awards:    Stock options, stock appreciation rights and other
equity-based awards granted by the Company after June 30, 2003.

        2003 Incentive Plan:    The Company's 2003 Equity Incentive Plan, [draft
last reviewed by Liberty prior to August 18, 2003.]

3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.32

